Citation Nr: 0001613	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, manifested by panic disorder, anxiety and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 to November 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection 
for panic disorder, claimed as mental illness.  

The Board notes that the veteran also filed a timely notice 
of disagreement to the effective date of January 8, 1997 for 
the RO's June 1997 grant of nonservice-connected disability 
pension benefits.  A statement of the case  was issued 
in October 1997.  By rating decision in November 1997, the RO 
granted an earlier effective date of December 8, 1996, the 
date of receipt of the claim for pension benefits.  The 
November 1997 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
an earlier effective date for the award of nonservice-
connected disability pension benefits.  Therefore, such 
matter is not before the Board.  


FINDINGS OF FACT

1. The veteran's pre-enlistment examination contains no 
complaints, diagnoses, or notations of any psychiatric 
symptomatology or conditions.  

2. The record contains no clear and unmistakable evidence 
that the veteran's psychiatric disability pre-existed her 
enlistment in active military service.  

3. The veteran's psychiatric disability, manifested by panic 
disorder, generalized anxiety and depression, was incurred 
during her active military service.  


CONCLUSION OF LAW

The veteran's psychiatric disability, manifest by panic 
disorder, generalized anxiety and depression, was incurred 
during her active military service.  38 U.S.C.A. §§ 1110, 
1131, 1132, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's pre-enlistment examination in June 1955 noted 
no psychiatric abnormalities.  On a report of medical 
history, completed at that time, the veteran reported no 
difficulty sleeping, frequent nightmares, depression or 
excessive worry, or nervous trouble of any sort.  The service 
medical records show hospitalization in November 1956 for 
psychogenic reaction, severe headaches.  The clinical record 
noted that the veteran appeared very upset and nervous.  

A re-enlistment physical examination in April 1958 noted no 
psychiatric abnormalities.  On a report of medical history, 
completed at that time, the veteran reported no difficulty 
sleeping, frequent nightmares, depression or excessive worry, 
or nervous trouble of any sort.  In February 1959, she was 
treated for acute moderate anxiety reaction, manifested by 
tension headaches, depression, and tenseness.  In March 1959, 
the veteran complained of chronic anxiety, which interfered 
with her ability to concentrate.  An attached letter noted 
that the veteran was seen on two occasions with transient 
anxiety reaction.  

On a report of medical history, completed at the time of a 
periodic physical examination in August 1962, the veteran 
noted no difficulty sleeping, frequent nightmares, depression 
or excessive worry, or nervous trouble of any sort.  Physical 
examination for Officer Candidate School in October 1962 
noted no psychiatric abnormalities.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of difficulty sleeping, frequent nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  An annual physical examination in January 1964 noted 
no psychiatric abnormalities.  Treatment records in April and 
May 1965, noted that the veteran's nervousness, increased 
when off medication for hyperthyroidism.  On a report of 
history, dated in May 1965, the veteran reported a history of 
pounding of heart, poor appetite, night sweats, unusual 
fatigue, poor memory, depression, and nervousness.  

Service medical records show hospitalization from November 
1966 to January 1967 with a diagnosis of chronic moderate 
schizoid personality manifested by difficulty with inter-
personal relationships, overuse of alcohol, and impulsive 
behavior.  The discharge report noted that the condition 
existed prior to service and did not occur in the line of 
duty.  Medical history noted a thyroidectomy for 
hyperthyroidism in 1964.  The veteran was hospitalized in 
August 1967.  The veteran noted the onset of excess alcohol 
intake in 1965 following thyroidectomy and stated that the 
alcohol made her feel more confident.  A diagnosis of 
passive-aggressive personality manifested by alcoholism, 
which existed prior to service and was not incurred in the 
line of duty.  

The veteran's separation medical examination in September 
1967 noted no psychiatric abnormalities.  On a report of 
medical history, completed at that time, the veteran reported 
a history of frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  

The veteran's service personnel records show excellent 
conduct and efficiency ratings from June 1955 to June 1963.  
An evaluation, in the Army Council of Review Boards' Case 
Report and Directive, indicated that the veteran performed 
well without any problems until she was diagnosed as having 
hyperthyroidism, resulting in a thyroidectomy in July 1965.  
The veteran received a low rating due to the effects of her 
hyperthyroidism for the period from November 1964 to 
September 1954, but performed in a superior manner for the 
following year.  Her rating from July 1966 to April 1967 was 
very low, as the veteran had been physically and emotionally 
ill, requiring frequent and extensive hospitalization.  The 
veteran received fourteen notations for intemperance and 
failure to perform duties from June to August 1967.  

A VA examination for mental disorders was conducted in March 
1997.  The veteran reported the onset of periods of anxiety, 
with heart palpitations, increased sweating, trembling, 
shortness of breath, dizziness, and fear of losing control, 
during military service.  She stated that she coped with 
these anxiety attacks by drinking alcohol.  She reported 
difficulty in her present job due to panic disorder, which 
caused decreased concentration and impaired memory.  The 
veteran stated that since discharge from service she has been 
sober, except for three brief relapses due to inability to 
control anxiety and panic symptoms.  On mental status 
examination, the veteran's concentration and memory for 
recent events was impaired.  The examiner noted symptoms of 
generalized anxiety and panic, including tremors, pounding 
heart, perspiring, fear of impending doom, inability to 
sleep, and poor appetite.  The examiner stated that the 
veteran suffered from generalized anxiety and panic disorder 
during service, was discharged on account of anxiety and 
alcohol abuse, and continued to experience generalized 
anxiety and panic disorder.  The examiner noted that the 
veteran took pride in attempts to function, but her 
disability made her non-functional.  The examiner concluded 
that the veteran suffered from generalized anxiety and panic 
disorder without agoraphobia during service, which led to 
self-medication with alcohol.  Diagnoses of panic disorder 
without agoraphobia and generalized anxiety were reported.  

In her VA Form 9, substantive appeal, received in December 
1997, the veteran stated that she first experienced a panic 
attack sometime in 1965.  The veteran stated that her 
excellent to superior ratings on service evaluations do not 
indicate that she had any pre-existing disorder.  

At a hearing before the undersigned in November 1999, the 
veteran testified that she first received treatment for her 
psychiatric condition in 1965.  Transcript, p. 5.  She noted 
that prior to 1965, she had no nervous problems.  
Transcript, p. 8.  She stated that her symptoms of anxiety 
started prior to her drinking problem.  Transcript, p. 6.  
She reported that she first received treatment, post-service, 
in 1970 for anxiety and alcoholism at a VA Medical Center 
(MC).  Transcript, p. 5.  She stated that she was currently 
receiving treatment at the VAMC for her nervous condition.  
Transcript, p. 4.  The veteran testified that she had 
received no psychiatric treatment prior to service.  
Transcript, p. 6.  She stated that her current treating 
physician told her that her current condition was related to 
her symptoms during service.  Transcript, p. 6.  The veteran 
reported that her symptoms during service, including 
depression, anxiety, and daily panic attacks, continued to 
the present.  Transcript, pp. 8, 10-11, 12.  

By letter, dated in November 1999, J.H., Ph.D., clinical 
director of the VA chemical dependency day hospital, stated 
that she had been treating the veteran since June 1999.  Dr. 
J.H. noted that the veteran maintained sobriety through the 
length of their acquaintance, providing Dr. J.H. opportunity 
to evaluate the veteran's mental health apart from the 
effects of alcohol.  Dr. J.H. stated that psychological 
testing showed the veteran's profile to be consistent with 
anxiety, depression, loss of efficiency, periods of 
confusion, and inability to concentrate.  Dr. J.H. reported 
that the veteran's clinical presentation was consistent with 
testing results.  The veteran was very reserved and somewhat 
agitated on first arrival, but opened gradually, disclosing 
her difficulties with activities of daily living, panic 
attacks, and depression.  

Dr. J.H. noted review of the veteran's inservice efficiency 
ratings, and the veteran had discussed her experiences during 
service.  The veteran reported two stressors in 1965/1966:  
severe hyperthyroidism, and humiliation at being sent to a 
spelling class, due to inability to spell due to dyslexia.  
Shortly after the veteran began the spelling class, she began 
to experience panic attacks, which became so pervasive as to 
require hospitalization.  Dr. J.H. noted the veteran's use of 
alcohol for self-medication and stated that the veteran's 
alcoholism in no way obviated the existence of both 
depression and anxiety, which had continued to hound the 
veteran since her breakdown during service.  Dr. J.H. 
reported that the veteran's current problems were 
sufficiently severe as to prevent her buying groceries or 
doing laundry, and the veteran was currently disabled by 
depression and anxiety.  Dr. J.H. further stated that there 
was no doubt in her mind that these symptoms did not exist 
prior to the veteran's breakdown during service, citing the 
veteran's impeccable service record.  Dr. J.H. opined that 
the veteran's anxiety and depression originated during 
service, because the stressors were part of her service 
experience.  The veteran waived RO consideration of this 
report.  See 38 C.F.R. § 20.1304 (1999).  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether she has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of her 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b). 

The veteran has submitted evidence of a current disability.  
Dr. J.H. noted current treatment for anxiety and depression.  
The VA examiner in March 1997 provided diagnoses of panic 
disorder without agoraphobia and generalized anxiety.  
The veteran's service medical records note treatment and 
hospitalization records, with anxiety and depression noted as 
symptomatology.  

The record also contains competent medical evidence of a 
nexus between the veteran's current psychiatric disability 
and the psychiatric symptomatology noted during service.  Dr. 
J.H. stated that the veteran's anxiety and depression 
originated during service due to inservice stressors.  The VA 
examiner in March 1997 also stated that the veteran continued 
to suffer from the same condition as diagnosed during 
service.  

Based on the service medical records, the veteran's 
statements, the report of VA examination in March 1997, and 
the report of Dr. J.H., the Board finds that the veteran's 
claim for service connection for a psychiatric disability, 
manifested by panic disorder, anxiety, and depression, is 
well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has 
a duty to assist the veteran in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  
The veteran has reported treatment at the VAMC, records of 
which are not contained in the claims file.  The 
representative requested that these records be obtained prior 
to a decision by the Board.  However, the Board finds that 
the record contains adequate evidence upon which to base it 
opinion.  It appears that all necessary development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

The RO denied the veteran's claim on the basis that her 
psychiatric condition pre-existed service, and was not 
aggravated by her active military service.  The veteran's 
pre-enlistment examination in June 1955 noted no psychiatric 
abnormalities, and the veteran reported none of the symptoms 
later associated with her panic disorder and generalized 
anxiety at that time.  As no psychiatric defects were noted 
when the veteran was examined and accepted for service, clear 
and unmistakable evidence that the veteran's disability 
existed before service is required to rebut the presumption.  
The only evidence that the veteran's condition pre-existed 
service were the conclusory notations on hospitalization 
records in January and August 1967.  The service physicians 
did not indicate upon what these conclusions were based.  
There is no evidence in the veteran's service medical records 
to support these statements, nor is there any evidence that 
the veteran suffered from any psychiatric disorder prior to 
service.  In addition, the Board notes that the diagnoses 
during these hospitalizations were for personality disorders, 
not the veteran's current diagnoses, but were manifested by 
the symptomatology currently experienced by the veteran.  The 
Board finds that the notations on hospitalization do not 
amount to clear and unmistakable evidence that the veteran's 
current psychiatric disability existed prior to service.  In 
this regard, particularly significant is the statement of Dr. 
J.H., who reviewed the veteran's service evaluations, that 
the veteran's condition did not predate service.  Therefore, 
the presumption of soundness is for application, and the 
Board must address whether the veteran's current psychiatric 
condition was incurred during active service.  

The post-service medical evidence of record is uncontradicted 
in the finding that the veteran's panic disorder and 
generalized anxiety began during service and that the 
symptomatology noted during service continues to the present.  
Dr. J.H., who is treating the veteran, stated that veteran's 
anxiety and depression originated during service and the 
veteran continued to be disabled by these conditions.  The 
stressors reported by the veteran, and relied upon by Dr. 
J.H., included the veteran's diagnosis and treatment of 
hyperthyroidism and humiliation due to dyslexia.  Dr. J.H. 
also relied upon the veteran's service evaluations in forming 
her opinion.  

The Board notes that the veteran's service personnel records 
support the conclusion that the veteran received excellent 
conduct and efficiency ratings prior to her diagnosis with 
hyperthyroidism, but subsequent to this diagnosis her ratings 
plummeted, due in part to the veteran's self-medication with 
alcohol.  In addition, the finding, that the veteran's 
condition commenced following the diagnosis of 
hyperthyroidism, is consistent with the service medical 
records.  The veteran had only two occasions of transient 
anxiety reaction prior to treatment for this disorder.  The 
veteran consistently denied psychiatric symptomatology on 
reports of medical history in April 1958, August 1962, and 
October 1962.  

The Board finds that the evidence does not preponderate 
against a finding that the veteran's current psychiatric 
disability, diagnosed as panic disorder and generalized 
anxiety and depression, was incurred during service.  


ORDER

Entitlement to service connection for psychiatric disability, 
manifested by panic disorder, anxiety, and depression is 
granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

